Citation Nr: 1214840	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-16 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than September 10, 2007, for the award of a total rating based on individual unemployability due to service-connected disabilities.  


WITNESSES AT HEARING ON APPEAL

Appellant and A.F.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from May 1980 to June 1983.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, which awarded a total rating based on individual unemployability due to service-connected disabilities, effective September 10, 2007.  The appellant's claim is currently in the jurisdiction of the VA Regional Office (RO) in Reno, Nevada.  

In May 2009, the appellant testified at a Board hearing at the RO in connection with this appeal.  In August 2009, March 2010, and November 2010, the Board remanded the matter for additional evidentiary development and due process considerations.  For the reasons set forth below, another remand of this matter is required.  VA will notify the appellant if further action is required on his part.


REMAND

In a March 2012 letter, the Board advised the appellant that he was entitled to an additional Board hearing as the Veterans Law Judge (VLJ) who had conducted the May 2009 hearing was no longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011) (providing that the VLJ who conducts a hearing shall participate in making the final determination on the claim).  Later that month, the appellant responded that he wished to appear at a Board hearing before another VLJ at his local RO.  

Under applicable regulation, a hearing on appeal will be granted if a veteran, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2011), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  In order to ensure full compliance with due process requirements, therefore, such a hearing must be scheduled.  As Travel Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2011).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled, in accordance with appropriate procedures, for a personal hearing before a Veterans Law Judge at the RO.  38 U.S.C.A. § 7107 (West 2002).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2011).

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


